Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-17 are currently pending and have been examined.
Claim 1-17 are rejected. 

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 30 June 2017 claiming benefit to JP2017-129014 and JP2018-122209.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1 – Statutory Categories of Invention:
Claims 1-17 are drawn to an apparatus, which is a statutory category of invention.

Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites an X-ray CT apparatus, comprising processing circuitry in part performing the steps of estimate[ing] an examination code corresponding to the examination based on the examination information; and associate[ing] the examination code with the examination information. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).
Independent claim 14 recites a medical information processing apparatus in part performing the steps of estimate[ing] an examination code corresponding to the examination based on the examination information; and associate[ing] the examination code with the examination information. These steps amount to functions performable in the mind or with pen and paper and are only concepts relating to organizing or analyzing information in a way that can be performed mentally or is analogous to human mental work (MPEP § 2106.04(a)(2)(III)(B) citing the abstract idea grouping for mental processes with or without physical aid).

Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claims 1 and 14 recite a processing circuitry. The specification defines the processing circuitry as a processor (or many) configured to execute, by reading out and executing the program stored in  The use of a processing circuitry, in this case to executed examination code and controls the operation of the X-ray CT apparatus, only recites the processing circuitry as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014).
Claim 1 recites an X-ray computed tomography apparatus. The specification provides the structural elements for the X-ray computed tomography apparatus standard to X-ray computed tomography machine used for its ordinary purpose of producing digital images (Detailed Description from p. 4 line 18 – p. 9 line 9). The use of X-ray computed tomography apparatus, in this case to take the digital images for computational processing, only recites the x-ray apparatus as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is machinery in its ordinary capacity added after the fact to an abstract idea (MPEP § 2106.05(f)(2) - whether the claim invokes computers or other machinery merely as a tool to perform an existing process). The x-ray CT apparatus is therefore not a practical application of the recited judicial exception.
Claims 1 and 14 recite acquire examination information including a plurality of imaging conditions corresponding to an examination performed on an object. The use of acquiring examination information only recites the limitation as a tool which only serves to input data for use by the 

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claims 1 and 14 recite a processing circuitry. This element is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the display device to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Claims 1 and 14 recite acquire examination information including a plurality of imaging conditions corresponding to an examination performed on an object. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
The additional element of claim 1 includes an X-ray computed tomography device for taking digital images for computational post-processing, which is well-understood, routine, and conventional. This position is supported by (1) Takahashi et al. (US Patent No 7,436,924)(see the Abstract see the Detailed Description in col 10 in line 51 – col 11 line 37 teaching on an  x-ray CT apparatus for producing digital images); and (3) Gulaka et al. (US Patent No 9,582,152)(see the Detailed Description in col 14 line 58-8 and in col 17 line 63 – col 18 lines 9 teaching on a x-ray CT with digital image post-processing system). Therefore, the X-ray computed tomography apparatus additional element is not sufficient to amount to significantly more than the recited judicial exception. 
Note that each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Abbreviated Analysis for Depending Claims: 
Claim 2 recites wherein the processing circuitry is configured to estimate an imaged region in the examination by performing image processing on a medical image acquired by the examination; and estimate the examination code corresponding to the examination based on information on the imaged region. Each of these steps only serve to further limit or specify the features of the independent claim 1 utilizing the processing circuitry additional element established to not amount to significantly more than the above-identified judicial exception. The claim is nonetheless directed towards fundamentally the same abstract idea as the independent claim.
Claim 3 recites wherein the processing circuitry is configured to estimate the examination code corresponding to the examination based on the examination information, by using parameters obtained beforehand by supervised learning using training data consisting of examination information as an input object and an examination code corresponding to examination information as a desired output value. The use of supervised learning, here using training data to estimate the examination code corresponding to the examination based on the examination information, only recites the supervised learning as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). Utilizing supervised learning with training data to match medical codes to medical information for a patient is well understood, routine, and conventional at the time the application was filed. This position is supported by (1) Bernard et al. (US Patent No 10,140,421)(see the Detailed Description in col 42 lines 1-21 teaching on a trained learning system for identifying and matching diagnostic codes with patient image data analysis); (2) Williams et al (US Patent No 9,324,022)(see the Detailed Description in col 32 lines 32-56 teaching on utilizing supervised machine learning with training data to process medical image data see the Abstract teaching on a learning algorithm with training data for identifying abnormalities in image data).
Claim 4 recites, in part, estimate the examination code corresponding to the examination based on the table using the examination information. Each of these steps only serve to further limit or specify the features of the independent claim 1 utilizing the processing circuitry additional element established to not amount to significantly more than the above-identified judicial exception. The claim is nonetheless directed towards fundamentally the same abstract idea as the independent claim. Claim 4 also recites wherein the processing circuitry is configured to acquire a table in which each of examination codes is associated in advance with corresponding each of types of examination information. The limitation for acquiring an examination code table is a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Claim 5 recites wherein the processing circuitry is configured to: when an imaged region is included as the examination information associated with the table, estimate the imaged region in the examination by performing image processing on a medical image acquired by the examination; and estimate the examination code corresponding to the examination based on the table using the estimated imaged region. Each of these steps only serve to further limit or specify the features of dependent claim 4 utilizing the processing circuitry additional element established to not amount 
Claim 6 recites wherein a memory storing the table is provided outside an own apparatus and wherein the processing circuitry is configured to acquire the table from the memory provided outside the own apparatus via a network. The use of a conventional computing memory to store data only recites the memory as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”).
Claim 7 recites wherein information on the exposure dose is further associated with the examination code in the table in advance. Each of these steps only serve to further limit or specify the features of dependent claim 4. The claim is nonetheless directed towards fundamentally the same abstract idea as the independent claim.
Claim 8 recites wherein the processing circuitry is configured to: calculate similarity by comparing the plurality of imaging conditions included in the examination information with imaging conditions included in each of a plurality of examination codes; and estimate the examination code corresponding to the examination based on the similarity
Claim 9 recites wherein the examination information further includes a type of the object. This step only serves to further limit or specify the features of independent claim 1. The claim is nonetheless directed towards fundamentally the same abstract idea as the independent claim.
Claim 10 recites wherein each of the plurality of imaging conditions included in the examination information includes at least one of an imaging mode, an imaged region, and presence or absence of a contrast agent. This step only serves to further limit or specify the features of independent claim 1. The claim is nonetheless directed towards fundamentally the same abstract idea as the independent claim.
Claim 11 recites wherein the processing circuitry is configured to: obtain an examination order; and when the examination code is included in the examination order and when the examination code included in the examination order is different from the examination code estimated by the processing circuitry as corresponding to the examination notify a user that the estimated examination code is different from the examination code included in the examination order. These limitations only server to input data for use by the abstract idea and output the results (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception. The courts have decided that retrieving information as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)). Additionally, the courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types 
Claim 12 recites, in part, wherein the processing circuitry is configured to, when the examination code is included in the examination order and when the examination code included in the examination order is different from the estimated examination code, compare the examination information associated in the table with the examination code included in the examination order and the examination information associated in the table with the estimated estimation code. These steps only serve to further limit or specify the features of dependent claim 11. The claim is nonetheless directed towards fundamentally the same abstract idea as the independent claim. Claim 12 also recites notify the user of different information as a result of comparison. This limitation is only recited as a tool which only serves as an output of the data determined from the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity that amounts to post-solution output on a well-known display device) and is therefore not a practical application of the recited judicial exception. Additionally, The courts have decided that presenting generated data as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example iv. presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).
Claim 13 recites, in part, wherein the processing circuitry is configured to estimate the examination code designated by the user as the examination code corresponding to the examination. This step only serves to further limit or specify the features of the independent claim 4 utilizing the processing circuitry additional element established to not amount to significantly more than the above-identified judicial exception. The claim is nonetheless directed towards fundamentally the same abstract idea as the independent claim. Claim 13 also recites when the processing circuitry receives designation of the examination code via an input interface by the notified user.  The use of a input interface, in this case to receive designation of the examination code , only recites the input interface as a tool which only serves to input data for use by the abstract idea (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception. The courts have decided that storing and retrieving information in memory as well-understood, routine, conventional activity as a computer function when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II)).
Claim 15 recites wherein the processing circuitry is configured to estimate the examination code corresponding to the examination based on the examination information by using parameters obtained beforehand by supervised learning using training data consisting of examination information as an input object and an examination code corresponding to examination information as a desired output value. The use of supervised learning, here using training data to estimate the examination code corresponding to the examination based on the examination information, only recites the supervised learning as a tool to apply data to an algorithm and report the results (MPEP § 2106.05(f)(2) see case involving a commonplace business method or mathematical algorithm being applied on a general purpose computer within the “Other examples.. i.”) amounting to instruction to implement the abstract idea using a general purpose computer. Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357 (2014). Utilizing supervised learning with training data to match medical codes to medical information for a patient is well understood, routine, and see the Detailed Description in col 42 lines 1-21 teaching on a trained learning system for identifying and matching diagnostic codes with patient image data analysis); (2) Williams et al (US Patent No 9,324,022)(see the Detailed Description in col 32 lines 32-56 teaching on utilizing supervised machine learning with training data to process medical image data to assign disease condition attributes) ; and (3) Yao et al. (US Patent No 10,340,044)(see the Abstract teaching on a learning algorithm with training data for identifying abnormalities in image data).
Claim 16 recites, in part, estimate the examination code corresponding to the examination based on the table using the examination information. This step only serves to further limit or specify the features of the independent claim 14 utilizing the processing circuitry additional element established to not amount to significantly more than the above-identified judicial exception. The claim is nonetheless directed towards fundamentally the same abstract idea as the independent claim. Claim 16 also recites wherein the processing circuitry is configured to acquire a table in which each of examination codes is associated in advance with corresponding each of types of examination information
Claim 17 recites when an imaged region is included as the examination information associated with the table, estimate the imaged region in the examination by performing image processing on a medical image acquired by the examination; and estimate the examination code corresponding to the examination based on the table using the estimated imaged region. Each of these steps only serve to further limit or specify the features of the independent claim 14 utilizing the processing circuitry additional element established to not amount to significantly more than the above-identified judicial exception. The claim is nonetheless directed towards fundamentally the same abstract idea as the independent claim.

Claims 1-17 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 4, 9-10, 14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being precluded by Halter et al. (US Patent Pub No 2014/0379718)[hereinafter Halter]. 

Claim 1 is rejected because Halter teaches on all elements of the claim:
an X-ray CT apparatus, comprising processing circuitry configured to is taught in the Detailed Description in ¶ 0017-18 (teaching on a CT apparatus connected to a processor system);
acquire examination information including a plurality of imaging conditions corresponding to an examination performed on an object is taught in the Detailed Description in ¶ 0087 and in the Figures at fig. 6A reference characters 610 and 620 (teaching on receiving imaging procedure data (treated as synonymous to examination information) which includes radiology characteristic data for the procedure);
estimate an examination code corresponding to the examination based on the examination information; and is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 630 (teaching on determining a standardized vCode for the procedure based on the received imaging procedure data); -AND-
associate the examination code with the examination information is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 640 (teaching on assigning a vCode (treated as synonymous to examination code) to the radiology procedure associated with the procedure data).
As per claim 4, Halter discloses all of the limitations of claim 1. Halter also discloses the following:
the X-ray CT apparatus according to claim 1, wherein the processing circuitry is configured to acquire a table in which each of examination codes is associated in advance with corresponding each of types of examination information, and  is 
estimate the examination code corresponding to the examination based on the table using the examination information is taught in the Detailed Description in ¶ 0066 (teaching on utilizing the procedure coding data structure to assign a vCode to the radiology procedure).
As per claim 6, Halter discloses all of the limitations of claim 1. Halter also discloses the following:
the X-ray CT apparatus according to claim 4, wherein a memory storing the table is provided outside an own apparatus and wherein the processing circuitry is configured to acquire the table from the memory provided outside the own apparatus via a network is taught in the Detailed Description in ¶ 0018 and ¶ 0023 (teaching on a remote memory terminal, located away from the radiology imaging device, wherein the imaging device, memory, and processor(s) are interconnected to operate via a network).
As per claim 9, Halter discloses all of the limitations of claim 1. Halter also discloses the following:
the X-ray CT apparatus according to claim 1, wherein the examination information further includes a type of the object is taught in the Detailed Description in ¶ 0039-63 and in the Figures at fig. 3 and fig.4 (teaching on the examination information including the body region for the image (i.e. the type of object to be pictured - a hand, foot, arm, etc.)).
As per claim 10, Halter discloses all of the limitations of claim 1. Halter also discloses the following:
the X-ray CT apparatus according to claim 1, wherein each of the plurality of imaging conditions included in the examination information includes at least one of an imaging mode, an imaged region, and presence or absence of a contrast agent is taught in the Detailed Description in ¶ 0039-63 and in the Figures at fig. 3 and fig.4 (teaching on the examination information including the imaging modality (i.e. mode), the presence of contrast, and body region data elements).

Claim 14 is rejected because Halter teaches on all elements of the claim:
a medical information processing apparatus, comprising processing circuitry configured to is taught in the Detailed Description in ¶ 0017-18 (teaching on a CT apparatus connected to a processor system);
acquire examination information including a plurality of imaging conditions corresponding to an examination performed on an object is taught in the Detailed Description in ¶ 0087 and in the Figures at fig. 6A reference characters 610 and 620 (teaching on receiving imaging procedure data (treated as synonymous to examination information) which includes radiology characteristic data for the procedure);
estimate an examination code corresponding to the examination based on the examination information; and is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 630 (teaching on determining a standardized vCode for the procedure based on the received imaging procedure data); -AND-
associate the examination code with the examination information is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 640 (teaching on assigning a vCode (treated as synonymous to examination code) to the radiology procedure associated with the procedure data).
As per claim 16, Halter discloses all of the limitations of claim 14. Halter also discloses the following:
the medical information processing apparatus according to claim 14, wherein the processing circuitry is configured to acquire a table in which each of examination codes is associated in advance with corresponding each of types of examination information, and  is taught in the Detailed Description in ¶ 0039-63 and in the Figures at fig. 3 and fig.4 (teaching on receiving a procedure coding data structure wherein the code sections are divided up into examination information sections with corresponding options for each information type element); -AND-
estimate the examination code corresponding to the examination based on the table using the examination information is taught in the Detailed Description in ¶ 0066 (teaching on utilizing the procedure coding data structure to assign a vCode to the radiology procedure).

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 

Claims 2, 5, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Halter et al. (US Patent Pub No 2014/0379718)[hereinafter Halter] in view of Sakagawa (US Patent Application No. 2010/0189323)[hereinafter Sakagawa]. 

As per claim 2, Halter discloses all of the limitations of claim 1. Halter also discloses the following: 
by performing image processing on a medical image acquired by the examination; and is taught in the Detailed Description in ¶ 0026 and ¶ 0126 (teaching on performing image processing to extract image procedure data from the raw image data); -AND-
estimate the examination code corresponding to the examination based on information on the imaged region is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 640 (teaching on assigning a vCode (treated as synonymous to examination code) to the radiology procedure associated with the procedure data wherein the procedure data includes imaged region).
Halter fails to teach the following; Sakagawa, however, does disclose:
the X-ray CT apparatus according to claim 1, wherein the processing circuitry is configured to estimate an imaged region in the examination is taught in the Detailed Description in ¶ 0069 and ¶ 0086 (teaching on a body region identification system wherein a CT image is analyzed to determine the imaged region).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the image body region recognition of Sakagawa with the radiology image coding system 
As per claim 5, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur (see MPEP § 2111.04(II) on contingent limitations). Because the condition of having an imaged region included as in the examination information is not met, the remaining limitations of claim 5 are not required by the claim and the structure is adequately taught by the prior art applied to the independent claim. However, for purposes of compact prosecution, Halter discloses all of the limitations of claim 4. Halter also discloses the following:  
by performing image processing on a medical image acquired by the examination; and is taught in the Detailed Description in ¶ 0026 and ¶ 0126 (teaching on performing image processing to extract image procedure data from the raw image data); -AND-
estimate the examination code corresponding to the examination based on the table using the estimated imaged region is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 640 (teaching on utilizing the procedure coding data structure to assign a vCode to the radiology procedure).
Halter fails to teach the following; Sakagawa, however, does disclose:
the X-ray CT apparatus according to claim 4, wherein the processing circuitry is configured to: when an imaged region is included as the examination information associated with the table, estimate the imaged region in the examination is taught in the Detailed Description in ¶ 0069 and ¶ 0086 (teaching on a body region identification system wherein a CT image is analyzed to determine the imaged region).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the image body region recognition of Sakagawa with the radiology image coding system of Halter with the motivation of “determining and identifying a human body region of a photographed person included in each target image” (Sakagawa in the Detailed Description in ¶ 0069) if no identification is provided to the system for coding. 
As per claim 17, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur (see MPEP 2111.04(II) on contingent limitations). Because the condition of having an imaged region included as in the examination information is not met, the remaining limitations of claim 17 are not required by the claim and the structure is adequately taught by the prior art applied to the independent claim. However, for purposes of compact prosecution, Halter discloses all of the limitations of claim 14. Halter also discloses the following:
by performing image processing on a medical image acquired by the examination; and is taught in the Detailed Description in ¶ 0026 and ¶ 0126 (teaching on performing image processing to extract image procedure data from the raw image data); -AND-
estimate the examination code corresponding to the examination based on the table using the estimated imaged region is taught in the Detailed Description in ¶ 0088 and in the Figures at fig. 6A reference character 640 (teaching on utilizing the procedure coding data structure to assign a vCode to the radiology procedure);  
Halter fails to teach the following; Sakagawa, however, does disclose:
the medical information processing apparatus according to claim 14, wherein the processing circuitry is configured to: when an imaged region is included as the examination information associated with the table, estimate the imaged region in the examination is taught in the Detailed Description in ¶ 0069 and ¶ 0086 (teaching on a body region identification system wherein a CT image is analyzed to determine the imaged region).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the image body region recognition of Sakagawa with the radiology image coding system of Halter with the motivation of “determining and identifying a human body region of a photographed person included in each target image” (Sakagawa in the Detailed Description in ¶ 0069) if no identification is provided to the system for coding. 


Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Halter et al. (US Patent Pub No 2014/0379718)[hereinafter Halter] in view of Kavuluru et al., An empirical evaluation of supervised learning approaches in assigning diagnosis codes to electronic medical records. 
As per claim 3, Halter discloses all of the limitations of claim 1. Halter fails to teach the following; Kavuluru, however, does disclose:
the X-ray CT apparatus according to claim 1, wherein the processing circuitry is configured to estimate the examination code corresponding to the examination based on the examination information, by using parameters obtained beforehand by supervised learning using training data consisting of examination information as an input object and an examination code corresponding to examination information as a desired output value is taught in the § 4. Components of the code assignment framework on p. 158 and in the § 1. Introduction on p. 156  (teaching on using a supervised learning model with a training data set to match the medical procedure data to the appropriate medical examination code including radiology report ICD-9-CM codes).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the trained radiology report coding supervised learning model of Kavuluru with the radiology image coding system of Halter with the motivation of providing a “supervised learning approaches to automatically assign international classification of diseases (ninth revision) – clinical modification (ICD-9-CM) codes” (Kavuluru in the Abstract § Objective on p. 155) because assigning codes is a “a necessary and complex task” currently being manually accomplished (Kavuluru in the Abstract § Background on p. 155).
As per claim 15, Halter discloses all of the limitations of claim 14. Halter fails to teach the following; Kavuluru, however, does disclose:
the medical information processing apparatus according to claim 14, wherein the processing circuitry is configured to estimate the examination code corresponding to the examination based on the examination information by using parameters obtained beforehand by supervised learning using training data consisting of examination information as an input object and an examination code corresponding to examination information as a desired output value is taught in the § 4. Components of the code assignment framework on p. 158 and in the § 1. Introduction on p. 156  (teaching on using a supervised learning model with a training data set to match the medical procedure data to the appropriate medical examination code including radiology report ICD-9-CM codes).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the trained radiology report coding supervised learning model of Kavuluru with the radiology image coding system of Halter with the motivation of providing a “supervised learning approaches to automatically assign international classification of diseases (ninth revision) – clinical modification (ICD-9-CM) codes” (Kavuluru in the Abstract § Objective on p. 155) because assigning codes is a “a necessary and complex task” currently being manually accomplished (Kavuluru in the Abstract § Background on p. 155).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Halter et al. (US Patent Pub No 2014/0379718)[hereinafter Halter] in view of American Medical Association, Measure #145: Radiology: Exposure Dose or Time Reported for Procedures Using Fluoroscopy – National Quality Strategy Domain: Patient Safety.
As per claim 7, Halter discloses all of the limitations of claim 4. Halter fails to teach the following; AMA, however, does disclose:
the X-ray CT apparatus according to claim 4, wherein information on the exposure dose is further associated with the examination code in the table in advance is taught in the p. 2 in § Radiation exposure indices (teaching on radiation exposure dose (here peak skin dose indicia) data in imaging coding).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the radiation exposure data from the imaging of AMA with the radiology image coding system of Halter with the motivation of “Increasing physician awareness of patient exposure to radiation is an important step towards reducing the potentially harmful effects of radiation as a result of imaging studies” by including the data in the coding of the procedure (AMA in the § Rationale on p. 2). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Halter et al. (US Patent Pub No 2014/0379718)[hereinafter Halter] in view of Goldstein et al., Three Approaches to Automatic Assignment of ICD-9-CM Codes to Radiology Reports, AMIA 2007 Symposium Proceedings 279-283 (2007)[hereinafter Goldstein].
As per claim 8, Halter discloses all of the limitations of claim 1. Halter fails to teach the following; Goldstein however, does disclose:
the X-ray CT apparatus according to claim 1, wherein the processing circuitry is configured to: calculate similarity by comparing the plurality of imaging conditions included in the examination information with imaging conditions included in each of a plurality of examination codes; and estimate the examination code corresponding to the examination based on the similarity is taught in the § Lucene on p. 280 col 2 - p. 281 col 1 (teaching on calculating a similarity value (here the value is based on the document frequency value of words appearing in the examination information) that represents the similarity between the predicted code's procedure data attributes and the provided procedure data and assigning the procedure code to the closest match/most similar option).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the similarity approach to determining the best medical procedure codes of Goldstein with the radiology image coding system of Halter with the motivation of providing an optimized “automatic and accurate determination of these codes [as this] can reduce the labor involved; it can also help resolve the inconsistencies in coding that arise due to human error” (Goldstein in the § Introduction on p. 279 col 1). 

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Halter et al. (US Patent Pub No 2014/0379718)[hereinafter Halter] in view of Cardoza et al. (US 2013/0297347)[hereinafter Cardoza].
As per claims 11-13, the broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur (see MPEP § 2111.04(II) on contingent limitations). Because the condition of having the examination code included in the order is not met, the remaining limitations of claim 11 and depending claims 11-13 are not required by the claim and the structure is adequately taught by the prior art applied to 
As per claim 11, Halter discloses all of the limitations of claim 1. Halter also discloses the following:
the X-ray CT apparatus according to claim 1, wherein the processing circuitry is configured to: obtain an examination order; and is taught in the Detailed Description in ¶ 0087 and in the Figures at fig. 6A reference characters 610 and 620 (teaching on receiving imaging procedure data (treated as synonymous to examination information) which includes radiology characteristic data for the procedure).
Halter fails to teach the following; Cardoza however, does disclose:
when the examination code is included in the examination order and when the examination code included in the examination order is different from the examination code estimated by the processing circuitry as corresponding to the examination, notify a user that the estimated examination code is different from the examination code included in the examination order is taught in the ¶ 0093, ¶ 0156, and ¶ 0188 (teaching on generating a recommended procedure code based on patient encounter data, comparing the recommended code to the entered code, and alerting the user of that a different, more specific-level code might be more appropriate for use).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the system for alerting users of differing code recommendations from entered codes of Cardoza with the radiology image coding system of Halter with the motivation of providing 
As per claim 12, Halter discloses all of the limitations of claim 11. Halter fails to teach the following; Cardoza however, does disclose:
the X-ray CT apparatus according to claim 11, wherein the processing circuitry is configured to, when the examination code is included in the examination order and when the examination code included in the examination order is different from the estimated examination code, compare the examination information associated in the table with the examination code included in the examination order and the examination information associated in the table with the estimated estimation code, and notify the user of different information as a result of comparison is taught in the ¶ 0093, ¶ 0156, and ¶ 0188-190 (teaching on comparing the current procedure code's condition data requirements to a generated more specific code's condition data requirements and alerting the user that the patient data indicates that the different, more specific-level code is appropriate for use).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the system for alerting users of differing code recommendations from entered codes of Cardoza with the radiology image coding system of Halter with the motivation of providing “automatic alerts … to the clinician or other user if opportunities are identified for the clinical documentation of the patient encounter to be improved” (Cardoza in the Detailed Description in ¶ 0074). 
As per claim 13, Halter discloses all of the limitations of claim 11. Halter fails to teach the following; Cardoza however, does disclose:
the X-ray CT apparatus according to claim 11, wherein the processing circuitry is configured to estimate the examination code designated by the user as the examination code corresponding to the examination when the processing circuitry receives designation of the examination code via an input interface by the notified user is taught in the ¶ 0093, ¶ 0156, and ¶ 0188-190 (teaching on a user input for approving a change in the code to a more specific-level code and changing the code based on the notified-user's input value).
One having ordinary skill in the art at the time the invention was filed would be motivated to include the system for alerting users of differing code recommendations from entered codes and allowing user input to approve of said changes of Cardoza with the radiology image coding system of Halter with the motivation of providing “automatic alerts … to the clinician or other user if opportunities are identified for the clinical documentation of the patient encounter to be improved” (Cardoza in the Detailed Description in ¶ 0074) and when more information is needed to correctly code the procedure, “generate a clarification request to the clinician to get the required information to ensure the documentation reflects the diagnosis as accurately as possible” (Cardoza in the Background in ¶ 0010).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626